The opinion of the court was delivered,
by Thompson, C. J.
In Snyder v. Carfrey, 4 P. F. Smith 90, this court held that proceedings before magistrates under the Landlord and Tenant Acts for recovery of demised premises, are not to be criticised with the extreme strictness that summary convictions on penal statutes are, but that only such substantial compliance with the letter and spirit of the acts is required, as might reasonably be expected to be within their competence, not being trained professional men.
This rule might be invoked here, if the criticism of the justices’ record were more just than it is. Thé complaint is that the finding of the inquest, that restitution of the demised premises be made to the lessor, is not explicitly set out on the record. But even if this were true, it is apparent that it was a mere error, for the intention to set it out accurately and enter the. judgment on the finding is also apparent, and it could be corrected by the inquisition itself. In fact, it is part of the record. But I do not think the objection well taken. The record here follows with the utmost strictness the form given in Binns’s Justice in such cases, edition of 1870, by Brightly, p. 535. That form has been in use *351for more than a third of a century, and is copied from Graydon, which is much older. Hundreds of records have been made in accordance therewith, and so far as I know, it has never been condemned by any court. This error is therefore not sustained.
In Duff v. Fitzwater, 4 P. F. Smith 224, it is expressly decided that the Act of 1772 is not repealed by the Act of 1863, and more need not be said about it.
The certiorari does not bring up the evidence given before the justices ; it is therefore only the regularity of the proceedings that the Common Pleas were to examine. It is true, that that court might, if it chose, go farther and hear fact's by affidavits, but it would be an unsafe practice as a rule: Union Canal Co. v. Keiser, 7 Harris 134; and even if the court below were to hear affidavits, they could not come before this court: Id. It was, therefore, not error to refuse to hear affidavits against the proceedings of the inquest or magistrates.. On the same principle the proceedings in equity offered are not before us.
The Act of 1814 has nothing to do with this case. The defendant made no offer to bring himself within its provisions, and this settles the question made on that point. .
Finding no error in the record, the judgment is affirmed.